DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 1/29/2021, with respect to the rejection(s) of claim(s) 1-6, 8-19, and 21-22 under various combinations of references utilizing Budge as the primary reference have been fully considered and are persuasive.  The new features of “identify a defect in the composite article after curing by analyzing the first characteristic vis-à-vis a database of historical data using one or more machine-learning techniques” in claim 1 and “identifying a defect present in the composite article after curing by analyzing the identified defect vis-à-vis a database of historical data using one or more machine-learning techniques” are not present in the Budge.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of utilizing Marcoe as a primary reference.  
Marcoe discloses the new features of “identify a defect in the composite article after curing by analyzing the first characteristic vis-à-vis a database of historical data using one or more machine-learning techniques” in claim 1 and “identifying a defect present in the composite article after curing by analyzing the identified defect vis-à-vis a database of historical data using one or more machine-learning techniques” and has been applied as the primary reference for the rejections below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 5-6, 8-11, 13 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1).
As to claim 1, Marcoe discloses an automated inspection system for monitoring a manufacturing process (see paragraph 0001, disclosing that “The present disclosure relates generally to inspection and, more specifically, to the inspection of composite materials.  Still more particularly, the present disclosure relates to using inspection data for process control of a composite fabrication process.”) comprising: 
a core platform (see Figure 2, manufacturing environment 200 and especially computer system 208) to operatively connect a plurality of systems or subsystems via one or more interfaces; and 
a sensor system (see vision system 206) operatively coupled with the core platform to monitor one or more characteristics corresponding to an integrity of a composite article being manufactured (see paragraph 0034, reciting that the vision system 206 is “configured to produce image data 212 during an inspection of composite material 210”), the core platform configured to: 
receive a first measurement of the one or more characteristics corresponding to the integrity of the composite article from the sensor system during layup of the composite article (see paragraph 0034, disclosing “Vision system 206 is connected to 
identify a defect (“inconsistencies 214”) in the composite article by analyzing the first characteristic vis-à-vis a database of historical data using one or more machine learning techniques (see especially paragraph 0042, disclosing that “Computer system 208 is further configured to store data 216 for inconsistencies 214 in database 218.  Computer system 208 is configured to build machine learning datasets 220 and probabilistic information 222 using database 218.  Computer system 208 is additionally configure to use machine learning datasets 220 and probabilistic information 222 to forecast a quality of a portion of component 224 containing composite material 210.”);
determine whether the defect is present in the composite article (see paragraph 0049, for example, disclosing that “Computer system 208 is configured to employ a probabilistic approach to modify inconsistency allowance threshold 226 while imaging composite material 210.  Inconsistency allowance threshold 226 is modified based on at least one property of inconsistencies 214 identified in image data 212, wherein properties 228 of inconsistencies 214 include at least one of size 230, density 232, location 234, inconsistency type 236, or randomness 238.”); and
generate an alert in response to a determination that the defect exists in the composite article (see paragraph 0044, disclosing “In one example, number of metrology 

Marcoe, however, does not explicitly recite that the defect is identified “after curing” or determine whether the defect is present “after curing”, or perform the additional steps of “receive a second measurement of the one or more characteristics corresponding to the integrity of the composite article from the sensor system after curing the composite article;” and “analyze the identified defect and the second measurement vis-à-vis the database”;
However, Juarez makes obvious that the defect is identified “after curing” or determine whether the defect is present “after curing”, or perform the additional steps of “receive a second measurement of the one or more characteristics corresponding to the integrity of the composite article from the sensor system after curing the composite article” and “analyze the identified defect and the second measurement vis-à-vis the database”.  
Juarez, in paragraph 0011, teaches “a process of using thermal image data that may be collected or captured during composite automated fiber placement to provide in situ thermal nondestructive evaluation for assessing part quality.”  See also paragraph 0012, disclosing that “Algorithms such as principal component analysis, time derivatives, thermal diffusivity imaging and thermal signal reconstruction can be used to identify variations in heat conduction in the new temporally aligned data set.  These types of variations may be caused by insufficient tow/ply adhesion, tow peel up, tow misalignment, tow twist/fold, thickness variations, foreign object debris and/or other defects.  Image processing algorithms may also be used to characterize areas of concern.”   See also paragraph 0064, disclosing that “The temporally aligned data may be even after the part has been fully cured.”  See also paragraph 0057, teaching that “In order to establish a relationship with post-cure part quality thermal line scan data of a composite structure may be collected after cure.  This process does not necessarily require use of an AFP system.  For example, in one test this scan was completed in a laboratory where the composite structure (a cylinder) was placed in a rig that rotated the cylinder at a constant speed.  A thermal camera was placed at various positions along the length of the cylinder, and the thermal camera collected data for a complete rotation.  The part was heated by a line source located below the thermal camera.  FIG. 3C shows the temporally aligned and spatially registered data for part of the length of the cylinder (the cylinder is not the same part used to generate FIGS. 3A and 3B).  This data (FIG. 3C) is not deviation from the expected value; it is raw counts.  Brighter areas may be areas where the laminate is thinner or areas where heat is not being conducted through the thickness as efficiently as darker areas.  Likewise, areas that are darker may be thicker.  The bright yellow "X-like" areas in the lower half of FIG. 3C (and less obviously, in the upper half) correspond to the areas between tow-steered plies that are thinner.  There also appears to be some overlap of tow-steered plies or thickening of those plies at the edges of a course.  This may be the result of tow peel-up.  One feature that was not observed in the pre-cure data was the strip of varying width (outlined by a blue box) on the left side of FIG. 3C.  This strip of lighter areas may be from a helical ply.”).  Juarez discloses in paragraph 0016 that “Additionally, by taking multiple line scans after different stages of the part's fabrication, it is possible to create a timeline of the entire structure that tracks the evolution of the intended geometry and features.  This is a valuable tool, since it is difficult to predict both the occurrence 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the additional features of the defect is identified “after curing” or determine whether the defect is present “after curing”, and to have the core platform perform the additional steps of “receive a second measurement of the one or more characteristics corresponding to the integrity of the composite article from the sensor system after curing the composite article;” and “analyze the identified defect and the second measurement vis-à-vis the database” as taught by Juarez in order to improve the prediction of defects and improve the analysis of whether or not those defects will self-correct during subsequent ply layers and curing.

As to claim 2, Marcoe discloses a state manager (computer system 208, when performing metrology decisions 225) operatively coupled with the core platform to determine whether the defect associated with the one or more characteristics is one of a first type of defect or a second type of defect.  See especially paragraphs 0034-38, disclosing metrology decision 225.  Paragraph 0034 teaches that “Computer system 208 is configured to identify inconsistencies 214 in composite material 210 visible within image data 212, and make number of metrology decisions 225 based on inconsistencies 214”.  Paragraph 0036 teaches that “computer system 208 is configured to identify all types of inconsistencies”.  Paragraph 0038, especially, discloses that “In some illustrative examples, computer system 208 is configured to identify all types of inconsistencies, but configured to not further process designated types of inconsistencies. For example, computer system 208 may be configured to only measure or mark designated types of inconsistencies.”  The inconsistencies which are acted upon could read on “a first type of 
Additionally, Juarez as incorporated also discloses a state manager (in the form of software) operatively coupled with the core platform to determine a defect associated with the 

As to claim 5, Marcoe discloses that the state manager is configured to identify a value (relative to the inconsistency allowance threshold) corresponding to the one or more characteristics associated with the defect based on the first or second measurement; and calculate a score (for example, a probabilistic approach) representing a degree of the defect of the composite article based on the identified value.  See paragraphs 0047-0048, cited in the rejection of claim 2 above.  See also paragraph 0049, reciting “Computer system 208 is configured to employ a probabilistic approach to modify inconsistency allowance threshold 226 while imaging composite material 210. Inconsistency allowance threshold 226 is modified based on at least one property of inconsistencies 214 identified in image data 212, wherein properties 228 of inconsistencies 214 include at least one of size 230, density 232, location 234, inconsistency type Values over inconsistency allowance threshold 226 may trigger a warning, generate a report, stop laying down composite material 210, or trigger a rework.”
Additionally, Juarez discloses in paragraph 0057 that the state manager is configured to: identify a value corresponding to the one or more characteristics associated with the defect based on the first or second measurement; and calculate a score (in Juarez, a Gaussian distribution of the standard deviations) representing the degree of the defect of the manufactured article based on the identified value.  See especially Juarez, paragraph 0056, teaching that “The deviation from the expected value appears to be Gaussian in distribution, so a straightforward method of comparing the overall deviation from the expected value was to compare standard deviations.  During testing of a part, the distribution of the deviation from the expected value for all pixels demonstrated that the standard deviation was reduced by debulking for this test part.  The expected value in this example is based on averaging so it is a measurement of the "sameness" of pixel values.  The process may be utilized for parts having different geometries.  For example, during testing the same process was completed for a composite cylinder structure.  The scans of the cylinder were completed by running the program for a full coverage ply that was one continuous helical path, without laying fiber.  In addition to analyzing the laminate quality prior to cure, the collected data enables engineers and designers to make predictions regarding post-cure part quality.”

As to claim 6, Marcoe as modified by Juarez discloses and makes obvious that the defect comprises one of a first defect, a second defect, or a third defect, and wherein the core platform 
Marcoe does not disclose the features of “receive data regarding a third measurement of the one or more characteristics corresponding to integrity of the composite article after performing a trim operation on the composite article; determine whether the third defect exists in the composite article based on the third measurement;”
Juarez however teaches the full limitation of wherein the defect comprises one of a first defect, a second defect, or a third defect, and wherein the core platform further configured to: receive data regarding a third measurement of the one or more characteristics corresponding to the integrity of the composite article after performing a trim operation on the composite article; determine whether a third defect exists in the composite article based on the third measurement.  See especially paragraph 0067, disclosing “With reference to FIG. 6, a temporally aligned thermal image includes regions 60A and 60B with variations (i.e., lighter portions) 60A and 60B that are the result of wrinkles in the tape.  Image 64 generally corresponds to a tape that has been properly applied.  Although image 64 includes some intensity variations, the variations are , the cuts may comprise defects if the cuts were made unintentionally.”  See also paragraph 0012, disclosing that “Algorithms such as principal component analysis, time derivatives, thermal diffusivity imaging and thermal signal reconstruction can be used to identify variations in heat conduction in the new temporally aligned data set.  These types of variations may be caused by insufficient tow/ply adhesion, tow peel up, tow misalignment, tow twist/fold, thickness variations, foreign object debris and/or other defects.  Image processing algorithms may also be used to characterize areas of concern.”   See also paragraph 0064, disclosing that “The temporally aligned data may be evaluated utilizing algorithms (software) previously utilized to analyze thermal image data generated by flash thermography or other such processes.  The defects may comprise insufficient tow/ply adhesion, tow peel up, tow misalignment, tow twist/fold, foreign objects/debris, etc. Defects may be detected by comparing the measured time histories to expected time histories.  At step 112, if defects exceed predefined acceptance criteria a part may be rejected and/or the layup or process may be modified.  The AFP process, tape layup etc. may be modified to correct or eliminate the cause of the defects even if defects do not exceed predefined criteria.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the defect comprises one of a first defect, a second defect, or a third defect, and wherein the core platform further configured to: receive data regarding a third measurement of the one or more characteristics corresponding to the integrity of the composite article after performing a trim operation on the composite article; determine whether a third 

As to claim 8, Marcoe discloses that the core platform is configured to transmit the alert to human machine interface (such as display 260), the alert comprising one of an audible or visual alert presented by the human machine interface.  See Marcoe, paragraph 0008, disclosing “A computer system identifies inconsistencies in the composite material visible within the image data in real-time. The image data is displayed on a display in real-time with a width and a length superimposed over each of the inconsistencies that is visible within the image data on the display.”  See also paragraph 0059, disclosing that “As depicted, system 202 also includes display 260. In some illustrative examples, computer system 208 is configured to show image data 212 on display 260 in real-time with a width and a length superimposed over each of inconsistencies 214 that is visible within image data 212 on display 260. As depicted, inconsistencies 214 include inconsistency 262 and inconsistency 264. Inconsistency 262 is shown on display 260 in real-time with width 266 and length 268 superimposed over inconsistency 262. Inconsistency 264 is shown on display 260 in real-time with width 270 and length 272 superimposed over inconsistency 264.”  See also paragraph 0060, disclosing “”In some illustrative examples, only designated types of inconsistencies 214 have a width and a length superimposed. In these illustrative examples, some types of inconsistencies 214 may not be marked within image data 212 on display 260. One example may be seen below in FIG. 5.  Paragraph 0082 discloses that “As depicted, a width and a length are superimposed over each of inconsistencies 600 visible within image data 604 on the display (not depicted).”  These 

As to claim 9, Marcoe discloses an actuation system operatively coupled with the core platform to implement the manufacturing process based on instruction from the core platform, wherein the core platform transmits the alert and information regarding the defect to the actuation system to adjust an operating value of the manufacturing process of the system.  See paragraph 0045, disclosing “In some illustrative examples, a metrology decision includes adjusting composite lay down parameters 227 for a current or future ply. For example, a metrology decision may be to change at least one of lay down speed, lay down angle, composite compaction pressure, heat applied during lay down, cutting speed, cutting angle for a current or future ply. In some illustrative examples, composite lay down parameters 227 of the current ply are changed in real time. In these illustrative examples, composite lay down parameters 227 for a composite material are changed as the composite material is being laid down. In some illustrative examples, number of metrology decisions 225 comprises adjusting composite lay down parameters for composite material 210 or a future ply.”  See also paragraph 0111, disclosing “For example, a metrology decision may be to change at least one of lay down speed, lay down angle, composite compaction pressure, heat applied during lay down, cutting speed, cutting angle for a current or future ply. In some illustrative examples, composite lay down parameters of the current ply are changed in real time. In these illustrative examples, composite lay down parameters for a composite material are changed as the composite material is being laid down.”

lay down speed, lay down angle, composite compaction pressure, heat applied during lay down, cutting speed, cutting angle for a current or future ply.”

As to claim 11, Marcoe discloses that the sensor system is operatively coupled with one or more of a non-contact ultrasound sensor, a laser sensor, an impedance sensor, an infrared sensor, or a heat sensor.  Marcoe discloses the infrared sensor, see paragraph 0034, disclosing “Vision system 206 may include at least one of a still camera, a video camera, a backscatter vision system, an infrared camera, a hyper-spectral imaging camera, Light Detection and Ranging (LiDAR) sensors, or any other desirable type of vision sensor.”  

As to claim 13, Marcoe discloses that the one or more characteristics comprise one of a density (see “density 232”; see also “density of inconsistencies 248, or density of a specific type of inconsistency 250”), a temperature, a chemical composition, or a thickness (see paragraph 0101, disclosing “an inconsistency allowance threshold may take into account frequency of inconsistencies, pattern of inconsistencies, and thickness of the component. If the thickness of the component changes, the inconsistency allowance threshold may also be modified.”) associated with the composite article.

As to claim 14, Marcoe discloses a method of determining an integrity of a composite article (see paragraph 0001, disclosing that “The present disclosure relates generally to 
measuring, by a sensor system (see paragraph 0034, disclosing “Vision system 206 is connected to automated composite placement head 204 and is configured to produce image data 212 during an inspection of composite material 210.  Vision system 206 may take any desirable form.  Vision system 206 may include at least one of a still camera, a video camera, a backscatter vision system, an infrared camera, a hyper-spectral imaging camera, Light Detection and Ranging (LiDAR) sensors, or any other desirable type of vision sensor.”), a first characteristic corresponding to the integrity of the composite article during layup of the composite article; 
identifying a defect (“inconsistencies 214”) present in the composite article by analyzing the identified defect vis-à-vis a database of historical data using one or more machine-learning techniques (see especially paragraph 0042, disclosing that “Computer system 208 is further configured to store data 216 for inconsistencies 214 in database 218.  Computer system 208 is configured to build machine learning datasets 220 and probabilistic information 222 using database 218.  Computer system 208 is additionally configure to use machine learning datasets 220 and probabilistic information 222 to forecast a quality of a portion of component 224 containing composite material 210.”); 
measuring, by the sensor system, a second characteristic corresponding to the integrity of the composite article after curing the composite article; 
analyzing, at a core platform, the first characteristic and the second characteristic vis-à-vis the database;

generating an alert in response to a determination that the defect exists in the composite article based on the first or second characteristic (see paragraph 0044, disclosing “In one example, number of metrology decisions 225 may be sending a warning.”  See also paragraph 0050, reciting that “Values over inconsistency allowance threshold 226 may trigger a warning, generate a report, stop laying down composite material 210, or trigger a rework.”).
Marcoe, however, does not explicitly recite that identifying the defect “after curing” or determining whether the defect is present “after curing”, or perform the additional steps of “measuring, by the sensor system, a second characteristic corresponding to the integrity of the composite article after curing the composite article” or “analyzing, at a core platform, the first characteristic and the second characteristic vis-à-vis the database”.
However, Juarez makes obvious identifying the defect “after curing” or determining whether the defect is present “after curing”, or perform the additional steps of “measuring, by the sensor system, a second characteristic corresponding to the integrity of the composite article after curing the composite article” or “analyzing, at a core platform, the first characteristic and the second characteristic vis-à-vis the database”. 
even after the part has been fully cured.”  See also paragraph 0057, teaching that “In order to establish a relationship with post-cure part quality thermal line scan data of a composite structure may be collected after cure.  This process does not necessarily require use of an AFP system.  For example, in one test this scan was completed in a laboratory where the composite structure (a cylinder) was placed in a rig that rotated the cylinder at a constant speed.  A thermal camera was placed at various positions along the length of the cylinder, and the thermal camera collected data for a complete rotation.  The part was heated by a line source located below the thermal camera.  FIG. 3C shows the temporally aligned and spatially registered data for part of the length of the cylinder (the cylinder is not the same part used to generate FIGS. 3A and 3B).  This data (FIG. 3C) is not deviation from the expected value; it is raw counts.  Brighter areas may be areas where the laminate is thinner or areas where heat is not being conducted through the thickness as efficiently as darker areas.  Likewise, areas that are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the additional features of identifying the defect “after curing” or determining whether the defect is present “after curing”, or perform the additional steps of “measuring, by the sensor system, a second characteristic corresponding to the integrity of the composite article after curing the composite article” and “analyzing, at a core platform, the first characteristic and the second characteristic vis-à-vis the database” as taught by Juarez in order to improve the prediction of defects and improve the analysis of whether or not those defects will self-correct during subsequent ply layers and curing.

As to claim 15, Marcoe as modified by Juarez makes obvious determining, by the core platform, a defect value associated with the first or second characteristic; comparing the defect 
Marcoe discloses determining, by the core platform, a defect value associated with the first characteristic; comparing the defect value to a plurality of defect values; and designating the composite article as containing a defect based on the comparison..  See especially paragraphs 0034-38, disclosing metrology decision 225.  Paragraph 0034 teaches that “Computer system 208 is configured to identify inconsistencies 214 in composite material 210 visible within image data 212, and make number of metrology decisions 225 based on inconsistencies 214”.  Paragraph 0036 teaches that “computer system 208 is configured to identify all types of inconsistencies”.  Paragraph 0038, especially, discloses that “In some illustrative examples, computer system 208 is configured to identify all types of inconsistencies, but configured to not further process designated types of inconsistencies. For example, computer system 208 may be configured to only measure or mark designated types of inconsistencies.”  The inconsistencies which are acted upon could read on “a first type of defect”, and the inconsistencies that are not acted upon could read upon the term “a second type of defect”.   Additionally, see paragraph 0047, teaching “Number of metrology decisions 225 comprises modifying inconsistency allowance threshold 226 for component 224. When number of metrology decisions 225 comprises modifying an inconsistency allowance threshold for a plurality of components, the components may be selected based on a composite level, a specific tool, a type of inconsistency or any other desirable criteria.”, and paragraph 0048, teaching that “In some illustrative examples, number of metrology decisions 225 comprises setting consistencies "not to count," or "to count." When inconsistencies are set "not to count," these inconsistencies are not used in evaluating component 224 against an inconsistency allowance threshold, such as inconsistency Values over inconsistency allowance threshold 226 may trigger a warning, generate a report, stop laying down composite material 210, or trigger a rework.”
Additionally, Juarez as incorporated also discloses that it is known determine a defect associated with the first and second characteristics for a similar set of characteristics.  See paragraph 0064, disclosing “At step 110, variations in the data (e.g. due to variations in heat conduction) are utilized to determine if defects are present.  The temporally aligned data may be evaluated utilizing algorithms (software) previously utilized to analyze thermal image data 

As to claim 16, Marcoe discloses identifying, by the core platform, a stage at which the defect appears; and adjusting an operating value of a manufacturing process based on the 

As to claim 17, Marcoe discloses that the operating value comprises one of a speed of the manufacturing process, a temperature at which the composite article was cured, or a position of the composite article.  See paragraph 0045, disclosing “For example, a metrology decision may be to change at least one of lay down speed, lay down angle, composite compaction pressure, heat applied during lay down, cutting speed, cutting angle for a current or future ply.”



As to claim 19, Marcoe discloses transmitting the alert to a human machine interface (such as display 260) operatively coupled with the core platform.  See Marcoe, paragraph 0008, disclosing “A computer system identifies inconsistencies in the composite material visible within the image data in real-time. The image data is displayed on a display in real-time with a width and a length superimposed over each of the inconsistencies that is visible within the image data on the display.”  See also paragraph 0059, disclosing that “As depicted, system 202 also includes display 260. In some illustrative examples, computer system 208 is configured to show image data 212 on display 260 in real-time with a width and a length superimposed over each of inconsistencies 214 that is visible within image data 212 on display 260. As depicted, inconsistencies 214 include inconsistency 262 and inconsistency 264. Inconsistency 262 is shown on display 260 in real-time with width 266 and length 268 superimposed over inconsistency 262. Inconsistency 264 is shown on display 260 in real-time with width 270 and length 272 superimposed over inconsistency 264.”  See also paragraph 0060, disclosing “”In some illustrative examples, only designated types of inconsistencies 214 have a width and a length superimposed. In these illustrative examples, some types of inconsistencies 214 may not .

Claims 8 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1) as applied to claims 1 above, and further in view of Bauer (US 2017/0015070 A1).
As to claim 8, Marcoe, although disclosing visual alerts via display, does not disclose the core platform is configured to transmit the alert to the human machine interface, the alert comprising one of an audible presented by the human machine interface.
Bauer discloses in paragraph 0057 that “the inspection device 10 has found a defect 20 in the material layers 30 and provides a signal 14 as to show the finding to an operator.”  Bauer additionally discloses in paragraph 0057 that “The signal may be, for example, an acoustic alarm, and/or comprise image signals based on which a display device 16 generates an image of the defect 20 in the material layers.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the core platform is configured to transmit the alert to the human machine interface, the alert comprising one of an audible or visual alert presented by the human machine interface because Bauer discloses that audio alerts such as acoustic alarms are a known substitute and/or equivalent to visual alerts such as errors displayed on a displayer.

Claims 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1)) as applied to claims 1 and 14 above, and further in view of Khan (US 2014/0110875 A1)

As to claim 11, Marcoe discloses that the sensor system is operatively coupled with one or more of an infrared sensor.
Marcoe does not disclose that the sensors can include non-contact ultrasound sensor, a laser sensor, an impedance sensor, an heat sensor.
However, Khan discloses heat sensors in the form of temperature sensors.  See paragraph 0021, disclosing “Sensor readings of operational parameters comprising any, or any combination, of temperature, displacement/position and/or applied load or pressure may be taken during operation of the tool. The controller may adjust the element settings in response thereto, for example in real-time.”  See also paragraph 0058, disclosing that “The sensors may comprise any, or any combination, of conventional position, displacement, pressure and/or temperature sensors.”  Paragraph 0066 teaches that “Corresponding measurement of the temperatures in the actuators/elements/hood are made to allow full control, for example by monitoring resistance of the heater elements or the use of a heat flux sensor within the intermediate member 46.”  Paragraph 0067 discloses that “In one embodiment it has been found that a high temperature or low heat flux transfer for one or a group of actuators can be indicative of the intermediate layer 46 not being in contact with the component (e.g. that a void is present or that an actuator/mechanism has failed to operate correctly). Thus a signal or alert can be output to indicate such a determination and/or allow corrective action to be implemented via the tool 40.”


As to claim 12, Marcoe and Juarez does not disclose that the sensor system monitors the one or more characteristics by two or more sensors of the sensor system to determine the defect.
However, Khan discloses that it is known that the sensor system monitors the one or more characteristics by two or more sensors of the sensor system to determine the defect.  See especially paragraph 0044, teaching that “An example of the inspection device is shown in FIG. 2, which shows two measurement devices 18, 20 arranged to scan the surface 22 of the preform 10 on the tool 12. The first 18 and second 20 measurement devices (e.g. scanning heads) determine the variations in the surface height in orthogonal directions. The first head 18 is arranged to traverse or scan the surface in the direction indicated by arrow A, whilst the second head 20 traverses or scans the surface in the direction indicated by arrow B. Such a two-directional scanning system may be used particularly for components with curved surfaces.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sensor system monitors the one or more characteristics by two or more sensors of the sensor system to determine the defect because two sensors can be oriented in different directions and such a two-directional scanning system may be used particularly for components with curved surfaces, such as composite layup surfaces.

As to claim 18, Marcoe discloses that the first or second characteristic comprises one of a density (see “density 232”; see also “density of inconsistencies 248, or density of a specific type 
However, Marcoe does not disclose the alternative of that the first or second characteristic comprises temperature.  
However, Khan discloses that the first or second characteristic comprises temperature.  Khan teaches that temperature is an operational parameter.  See paragraph 0021, disclosing that “Sensor readings of operational parameters comprising any, or any combination, of temperature, displacement/position and/or applied load or pressure may be taken during operation of the tool. The controller may adjust the element settings in response thereto, for example in real-time.”  Paragraph 0067 teaches that “In one embodiment it has been found that a high temperature or low heat flux transfer for one or a group of actuators can be indicative of the intermediate layer 46 not being in contact with the component (e.g. that a void is present or that an actuator/mechanism has failed to operate correctly). Thus a signal or alert can be output to indicate such a determination and/or allow corrective action to be implemented via the tool 40.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first or second characteristic comprises temperature because such a characteristic component can indicate that a void is present or that an actuator/mechanism has failed to operate correctly.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1)) as applied to claims 1 above, and further in view of Kisch (US 2009/0199948 A1).
As to claim 11, Marcoe discloses that the sensor system is operatively coupled with one or more of an infrared sensor.
Marcoe does not disclose that the sensors can include non-contact ultrasound sensor, a laser sensor, an impedance sensor, an heat sensor.
However, Kisch discloses that a laser sensor can be used.  Paragraph 0007 discloses that “Scanning the test layup may be performed by a laser or optical scanner.  Determining misplacement of the tows may include calculating the dimensional difference between the determined position of the tows and a desired position represented by the reference datum.”  See also paragraph 0027, disclosing that “Tow placement measurements may be performed by an optical scanner 70 which may comprise, for example, a laser scanner that directs a scanning beam 72 onto the surface of a tool base 66.”  Paragraph 0033 teaches that “the misplacement is calculated as the difference between the position of the datum line 68, and a detected end of the tow 42a-42f.”  Paragraph 0035 teaches that “Based on the measure of the gap 92, the calculation algorithm 82 is used to calculate compensation values required to correcting the placement mislocations.  These compensation values are used to modify the controller program 58 in order to change the placement of one or both of the courses 22b, 22c.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have used a laser sensor as taught by Kisch in order to correct placement mislocations.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1)) and Kisch (US 2009/0199948 A1) as applied to claims 11 above, and further in view of Khan (US 2014/0110875 A1)
As to claim 12, Marcoe and Juarez and Kisch does not disclose that the sensor system monitors the one or more characteristics by two or more sensors of the sensor system to determine the defect.
However, Khan discloses that it is known that the sensor system monitors the one or more characteristics by two or more sensors of the sensor system to determine the defect.  See especially paragraph 0044, teaching that “An example of the inspection device is shown in FIG. 2, which shows two measurement devices 18, 20 arranged to scan the surface 22 of the preform 10 on the tool 12. The first 18 and second 20 measurement devices (e.g. scanning heads) determine the variations in the surface height in orthogonal directions. The first head 18 is arranged to traverse or scan the surface in the direction indicated by arrow A, whilst the second head 20 traverses or scans the surface in the direction indicated by arrow B. Such a two-directional scanning system may be used particularly for components with curved surfaces.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sensor system monitors the one or more characteristics by two or more sensors of the sensor system to determine the defect because two sensors can be oriented in different directions and such a two-directional scanning system may be used particularly for components with curved surfaces, such as composite layup surfaces..

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1) as applied to claims 1 above, and further in view of Sweers (US 2016/0077027 A1).
As to claim 11, Marcoe discloses that the sensor system is operatively coupled with one or more of an infrared sensor.
Marcoe does not disclose that the sensors can include non-contact ultrasound sensor, a laser sensor, an impedance sensor, an infrared sensor.
However, Sweers discloses that it is known to use impedance sensors and ultrasonic sensors in fiber composite materials, including in the bondline.  See paragraph 0077, disclosing “mechanical impedance sensors”.  See also paragraph 0080, disclosing that “The sensor elements 66 preferably have modalities based on ultrasonic wave propagation and electromechanical impedance.  In order to enable the smart scrim ply layer 58, the sensor elements 66 may be integrated into the woven or random mat fiber layer of the scrim material.  In one embodiment, scrim material with the sensor elements 66 may be laminated into the adhesive layer 52 to provide an integrated film adhesive scrim ply layer 58 (see FIG. 6) with sensing capabilities.”.  Paragraph 0084 teaches that “The electrical sensor network 64 monitors adhesive integrity 82 (see FIG. 2) within the cured bondline 32 on demand by interpreting changes in local dynamic responses 84 (see FIG. 2) and electromechanical properties 86 (see FIG. 2) directly measured at or within the cured bondline 32.  ”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an impedance and ultrasonic sensor such as that disclosed in Sweers in order to monitors adhesive integrity.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1)) and Sweers (US 2016/0077027 A1) as applied to claims 11 above, and further in view of Khan (US 2014/0110875 A1)
As to claim 12, Marcoe and Juarez and Kisch does not disclose that the sensor system monitors the one or more characteristics by two or more sensors of the sensor system to determine the defect.
However, Khan discloses that it is known that the sensor system monitors the one or more characteristics by two or more sensors of the sensor system to determine the defect.  See especially paragraph 0044, teaching that “An example of the inspection device is shown in FIG. 2, which shows two measurement devices 18, 20 arranged to scan the surface 22 of the preform 10 on the tool 12. The first 18 and second 20 measurement devices (e.g. scanning heads) determine the variations in the surface height in orthogonal directions. The first head 18 is arranged to traverse or scan the surface in the direction indicated by arrow A, whilst the second head 20 traverses or scans the surface in the direction indicated by arrow B. Such a two-directional scanning system may be used particularly for components with curved surfaces.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sensor system monitors the one or more characteristics by two or more sensors of the sensor system to determine the defect because two sensors can be oriented in different directions and such a two-directional scanning system may be used particularly for components with curved surfaces, such as composite layup surfaces..

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1) as applied to claims 1 above, and further in view of Budge (US 2018/0067464 A1)
As to claim 18, Marcoe discloses that the first or second characteristic comprises one of a density (see “density 232”; see also “density of inconsistencies 248, or density of a specific type of inconsistency 250”), a temperature, a chemical composition, or a thickness (see paragraph 0101, disclosing “an inconsistency allowance threshold may take into account frequency of inconsistencies, pattern of inconsistencies, and thickness of the component. If the thickness of the component changes, the inconsistency allowance threshold may also be modified.”) associated with the composite article.
However, Marcoe does not disclose the alternative of that the first or second characteristic comprises a temperature or chemical composition.  
However, Budge discloses that the first or second characteristic comprises chemical composition or temperature or density.  See paragraph 0081 discloses a chemical composition, disclosing “Specifically, processor 36 may compare this information with monitored conditions (e.g., temperature, humidity, build area gas composition, etc.--monitored via one or more input devices of peripherals 40A) to determine if the environment of machine 14 is conducive to structure fabrication.”  See also paragraph 0071 (“These assignments may be made, for example, based on a required matrix-to-fiber ratio, a required density, a required cure amount or hardness specifications for structure 12, and/or a required fabrication time.”)  Budge also discloses that temperature and density can be a characteristic.  See paragraph 0035 of Budge, disclosing that the characteristic can be temperature, and disclosing “As shown in FIG. 2, peripherals 40 can embody input devices (e.g., one or more sensors, such as tension sensors, position sensors, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first or second characteristic comprises chemical composition, temperature or density because such characteristic can be used to determine if the environment of machine is conducive to structure fabrication.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1) as applied to claims 1 above, and further in view of Burns (US 2017/0100894 A1)

As to claim 21, Marcoe does not disclose that wherein the one or more machine-learning techniques employs one or more artificial neural networks.
However, Burns discloses that it is known for the one or more machine-learning techniques employs one or more artificial neural networks.
See paragraph 0072, teaching that “Example implementations of the present disclosure may blend two artificial intelligence techniques to create an intelligent control scheme that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the one or more machine-learning techniques employs one or more artificial neural networks in order to achieve an intelligent control scheme that execute a policy to achieve a defined quality goal and react to unexpected quality variations in a sensible manner as taught by Burns.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1) as applied to claims 1 above, and further in view of Thompson (US 2017/0350764 A1).

As to claim 22, Marcoe does not disclose a trend manager operatively coupled with the core platform to populate the database a library with a matrix of values that correlates a type of defect with the one or more characteristics.
However, Thompson discloses and makes obvious a trend manager operatively coupled with the core platform to populate the database a library with a matrix of values that correlates a flaws) is stored to facilitate trend analysis, tool/part redesign, process modifications, and the like.”  This trend analysis can be combined with the historical data of Marcoe, which teaches in paragraph 0058 that “inconsistency allowance threshold 226 is modified based on historical performance data 258 of other components. Historical performance data 258 includes performance outcomes for components having the same design as component 224.” in order to correlate defects with the one or more characteristics of the assembly process and other steps.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a trend manager operatively coupled with the core platform to populate the database a library with a matrix of values that correlates a type of defect with the one or more characteristics in order to facilitate trend analysis of flaws and to utilize historical data on performance outcomes.


Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Marcoe (US 2018/0311914 A1) in view of Juarez (US 2019/0318444 A1) and Sweers (US 2016/0077027 A1).

As to claim 23, Marcoe discloses an automated inspection system for monitoring integrity of a composite article during different stages of a manufacturing process, the automated inspection system comprising: 

a sensor system (see vision system 206) configured to monitor (see paragraph 0034, disclosing “Vision system 206 is connected to automated composite placement head 204 and is configured to produce image data 212 during an inspection of composite material 210.  Vision system 206 may take any desirable form.  Vision system 206 may include at least one of a still camera, a video camera, a backscatter vision system, an infrared camera, a hyper-spectral imaging camera, Light Detection and Ranging (LiDAR) sensors, or any other desirable type of vision sensor.”) one or more characteristics corresponding to an integrity of the composite article during the manufacturing process (see especially paragraph 0042, disclosing that “Computer system 208 is further configured to store data 216 for inconsistencies 214 in database 218.  Computer system 208 is configured to build machine learning datasets 220 and probabilistic information 222 using database 218.  Computer system 208 is additionally configure to use 
a processor (see Figure 9, data processing system 900 and processing unit 904) operatively coupled to each of the actuation system and the sensor system (see paragraph 0114, disclosing that “Data processing system 900 may be used to implement computer system 208 of FIG. 2.”), wherein the processor is configured to: 
determine, via the sensor system, a first characteristic corresponding to the integrity of the composite article during layup of the composite article (see paragraph 0034, disclosing “Vision system 206 is connected to automated composite placement head 204 and is configured to produce image data 212 during an inspection of composite material 210.  Vision system 206 may take any desirable form.  Vision system 206 may include at least one of a still camera, a video camera, a backscatter vision system, an infrared camera, a hyper-spectral imaging camera, Light Detection and Ranging (LiDAR) sensors, or any other desirable type of vision sensor.”); 
identify, via a processor, whether a defect (“inconsistencies 214”) is present in the composite article by analyzing the first characteristic vis-a-vis a database of historical data using one or more machine-learning techniques (see especially paragraph 0042, disclosing that “Computer system 208 is further configured to store data 216 for inconsistencies 214 in database 218.  Computer system 208 is configured to build machine learning datasets 220 and probabilistic information 222 using database 218.  Computer system 208 is additionally configure to use machine learning datasets 220 and probabilistic information 222 to forecast a quality of a portion of component 224 containing composite material 210.”); 

determine, via the processor, whether the defect is present in the composite article the composite article (see paragraph 0049, for example, disclosing that “Computer system 208 is configured to employ a probabilistic approach to modify inconsistency allowance threshold 226 while imaging composite material 210.  Inconsistency allowance threshold 226 is modified based on at least one property of inconsistencies 214 identified in image data 212, wherein properties 228 of inconsistencies 214 include at least one of size 230, density 232, location 234, inconsistency type 236, or randomness 238.”); and 
generate, via the processor, an alert if the defect is present (see paragraph 0044, disclosing “In one example, number of metrology decisions 225 may be sending a warning.”  See also paragraph 0050, reciting that “Values over inconsistency allowance threshold 226 may trigger a warning, generate a report, stop laying down composite material 210, or trigger a rework.”).

Marcoe does not disclose that the sensor system comprise a non-contact ultrasound to capture the first characteristic, that the defect is identified “after curing” or determine whether the defect is present “after curing”, and does not disclose the step of measure, by the sensor system, a second characteristic corresponding to the integrity of the composite article after curing the composite article.


Juarez, in paragraph 0011, teaches “a process of using thermal image data that may be collected or captured during composite automated fiber placement to provide in situ thermal nondestructive evaluation for assessing part quality.”  See also paragraph 0012, disclosing that “Algorithms such as principal component analysis, time derivatives, thermal diffusivity imaging and thermal signal reconstruction can be used to identify variations in heat conduction in the new temporally aligned data set.  These types of variations may be caused by insufficient tow/ply adhesion, tow peel up, tow misalignment, tow twist/fold, thickness variations, foreign object debris and/or other defects.  Image processing algorithms may also be used to characterize areas of concern.”   See also paragraph 0064, disclosing that “The temporally aligned data may be evaluated utilizing algorithms (software) previously utilized to analyze thermal image data generated by flash thermography or other such processes.  The defects may comprise insufficient tow/ply adhesion, tow peel up, tow misalignment, tow twist/fold, foreign objects/debris, etc. Defects may be detected by comparing the measured time histories to expected time histories.  At step 112, if defects exceed predefined acceptance criteria a part may be rejected and/or the layup or process may be modified.  The AFP process, tape layup etc. may be modified to correct or eliminate the cause of the defects even if defects do not exceed predefined criteria.”). Juarez, like Marcoe, also discloses a first measurement of the one or more characteristics corresponding to the integrity of the composite article while forming the composite article (see paragraph 0070, disclosing that “a developmental thermal imaging system including camera 21 was mounted on a even after the part has been fully cured.”  See also paragraph 0057, teaching that “In order to establish a relationship with post-cure part quality thermal line scan data of a composite structure may be collected after cure.  This process does not necessarily require use of an AFP system.  For example, in one test this scan was completed in a laboratory where the composite structure (a cylinder) was placed in a rig that rotated the cylinder at a constant speed.  A thermal camera was placed at various positions along the length of the cylinder, and the thermal camera collected data for a complete rotation.  The part was heated by a line source located below the thermal camera.  FIG. 3C shows the temporally aligned and spatially 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the additional features of that the defect is identified “after curing” and determines whether the defect is present “after curing”, and discloses the step of measure, by the sensor system, a second characteristic corresponding to the integrity of the composite article after curing the composite article as taught by Juarez in order to improve the prediction of defects and improve the analysis of whether or not those defects will self-correct during subsequent ply layers and curing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an impedance and ultrasonic sensor such as that disclosed in Sweers in order to monitors adhesive integrity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have the sensor system comprise a non-contact ultrasound to capture the first characteristic such as ultrasonic sensor disclosed in Sweers in order to monitors adhesive integrity.

As to claim 24, Marcoe discloses that the processor is configured to complete an inspection checklist (called “a report” or “recording findings” in Marcoe) for the composite article for display via a human machine interface. See paragraph 0050, disclosing “Values over generate a report, stop laying down composite material 210, or trigger a rework.”  In paragraph 0132, Marcoe teaches that “Component 224 of FIG. 2 to be inspected using system 202 may be replacement components inspected during maintenance and service 1014 of FIG. 10. In some illustrative examples, replacement components of airframe 1102 or interior 1106 may be inspected using system 202 of FIG. 2. The replacement components may be inspected using method 700 of FIG. 7 or method 800 of FIG. 8 during maintenance and service 1014 of FIG. 10.”  Marcoe also teaches in paragraph 0133 that “The illustrative embodiments present an in-process economical intelligent camera system using computer vision, video data analytics/tools, and machine learning. A single non-intrusive system recognizes, identifies, and records inconsistencies during the composite lamination process for comparison to inconsistency allowances. In addition, this system can be taught to modify data collection as allowances for inconsistencies are revised based on improved process performance. The illustrative examples may eliminate a ply sequence by ply sequence walk around a part and recording findings for later evaluation by a manufacturing technician. Elimination of a ply sequence by ply sequence walk around would result in labor and flow-time reduction.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK